DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al (JP 2009-10033).



With respect to claim 1, Taniguchi et al discloses an impregnation device (Fig.1) that is configured to impregnate a base (Claims 1-5) with mist containing a processing agent (etching solution, Claims 1-5) under an atmosphere of the mist (mist is all over this chamber 20,Fig.1), and a heater (Para 7) that is configured to heat the base before or after (Para 7, since the etching solution is already prepared) the base is impregnated with the mist.

 	With respect to claim 2, Taniguchi et al discloses further comprising a retaining device that retains the mist (40 or 30,Fig.1).

 	With respect to claim 3, Taniguchi et al discloses further comprising a mist discharging device (22,Fig.1) that discharges the mist after use.

 	With respect to claim 4, Taniguchi et al discloses further comprising an acceleration device that gives a flow velocity to the mist after use in a direction (22-1,Fig.1, because the valve can change the flow of the used mist,Fig.1).


 	With respect to claim 9, Taniguchi et al wherein the processing agent comprises an etching agent (problem to be solved).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spath et al (US Pub No. 20180265977).

 	With respect to claim 1, Spath et al discloses an impregnation device (para 170-173) that is configured to impregnate a base (ammonia vapor, para 170-173) with mist containing a processing agent (nitrogen and water vapor) under an atmosphere of the mist (Para 171). .


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2009-10033), in view of Hiroe et al (US Patent No. 5191908)


 	With respect to claim 5, Taniguchi et al does not explicitly disclose further comprising a conveying device that conveys the base. On the other hand, Hiroe et al discloses conveying device (10,Fig.3) that conveys the base  (W,Fig.3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Taniguchi et al such that the base is conveyed by a robotic arms, in order to automate the device.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2009-10033), in view of Ben-David et al (PCT/IB2015/056451, the American version is US Pub No. 20170203458)


 	With respect to claim 6, the arts cited above do not explicitly disclose further comprising a feeding device that feeds the base. On the other hand, Ben-David et al discloses having a substrate feeder before a substrate conveyor (Fig.22). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Taniguchi et al according to the .

 	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2009-10033).
 	
 	With respect to claim 8, the art cited above does not explicitly disclose wherein the processing agent comprises a raw material for deposition. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above wherein the processing agent comprises a raw material for deposition, in order to selectively deposit silicon or gallium on the base.

 	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2009-10033), in view of Petrmichl (US Patent No. 6359388)
 	
 	With respect to claim 10, the arts cited above do not explicitly disclose wherein the processing agent comprises a chemical adsorbent. On the other hand, Petrmichl discloses wherein the processing agent comprises a chemical adsorbent (col 7, silane is adsorbent). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above, according to the teachings of Petrmichl such that silane is used in the feeding gas in order to make silicon based film. 

 	With respect to claim 11, Petrimicl discloses a gas processing (Fig.4-5) device that process the base with a gas (gas).

Response to Arguments
Applicant's arguments filed on 12/09/2021 have been fully considered but they are not persuasive. The heater according to para 7 of Taniguchi  et al is used when base is impregnated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895